Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “in part”, and the claim also recites “either fully” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  At least partially converted will be examined.
Claim 1 recites the limitation "the desired molar ratio" in line 4, “the resulting gas” in line 5, “the cell or cell stack” in lines 6 and 7 and “the conversion” and “the feed gas” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the reverse water gas shift" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as it is unknown whether “an SOEC or an SOEC stack” is the same as the “solid oxide electrolysis cell (SOEC) or an SOEC stack” in  line 5 of claim 1.  The claim will be interpreted as the two being same.
Claim 3 recites the limitation "the operating temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is the “a sufficient temperature” the same as the operating temperature.
The term “around” in claim 4 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term will be interpreted as being within 10% of 700°C.
Claim 5 recites the limitation "the electrolysis current" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ratio" and “the gas mixture” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 is to a mixture of steam and carbon dioxide and also of syngas therefore it is unknown which mixture “the gas mixture” pertains making the claim indefinite.  The syngas will be examined for the ratio.
Claim 7 recites the limitation "the product stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is “the product stream” the syngas?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The instant claim is to removal of unconverted carbon dioxide however Claim 1 is to fully converting the feed carbon dioxide.  As instant claim is not to suppling an excess of carbon dioxide, the claim is not further limiting as written.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (NPL,Fuel Processing Technology, V 161, pp 248-258, 2016) hereafter Wang.
	Considering Claim 1, Wang teaches a study of the production of syngas comprising hydrogen and carbon monoxide by the co-electrolysis of steam and carbon dioxide in a solid oxide electrolysis cell (SOEC) wherein the steam and carbon dioxide are fed to the cell wherein an electrical potential is applied to the cell to produce the syngas thereby converting the steam and carbon dioxide at least in part (Abstract, Fig. 1 and Section 2) wherein water is heated to steam from a cold inlet to the operating temperature of greater than 500°C (Section 2.3).
Considering Claim 2, Wang teaches that the reverse water-gas shift reaction occurs wherein carbon dioxide reacts with hydrogen produced to produce carbon monoxide and steam to produce carbon monoxide, carbon dioxide, steam and hydrogen at the cathode of the SOEC (Pg. 250 and Sections 2.3 and 2.4 and Fig. 5b).
Considering Claim 3, Wang teaches that the reaction may be conducted at 800°C (Pg. 251) thereby touching the instantly claimed range and anticipating the range.
Considering Claim 5, Wang teaches the use of an electrolysis current of 13 amps (Section 2.4) thereby falling within the instantly claimed range and anticipating the instant range.
Considering Claim 6, Wang teaches a CO/H2 product ratio of 1 (Section 2.2) which falls within the instantly claimed range and anticipating the range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (NPL,Fuel Processing Technology, V 161, pp 248-258, 2016) hereafter Wang.
	Considering Claim 1, Wang teaches a study of the production of syngas comprising hydrogen and carbon monoxide by the co-electrolysis of steam and carbon dioxide in a solid oxide electrolysis cell (SOEC) wherein the steam and carbon dioxide are fed to the cell wherein an electrical potential is applied to the cell to produce the syngas thereby converting the steam and carbon dioxide at least in part (Abstract, Fig. 1 and Section 2) wherein water is heated to steam from a cold inlet to the operating temperature of greater than 500°C (Section 2.3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the water would be heated from the cold inlet and turned into steam with the system operating at temperatures greater than 500°C.
Considering Claim 2, the significance of Wang as applied to Claim 1 is explained above.
Wang teaches that the reverse water-gas shift reaction occurs wherein carbon dioxide reacts with hydrogen produced to produce carbon monoxide and steam to produce carbon monoxide, carbon dioxide, steam and hydrogen at the cathode of the SOEC (Pg. 250 and Sections 2.3 and 2.4 and Fig. 5b).
Considering Claims 3 and 4, the significance of Wang as applied to claim 1 is explained above.
Wang teaches that the reaction may be conducted at temperatures greater than from 200° to 1000°C (Section 2.2) thereby encompassing or overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Wang as applied to Claim 1 is explained above.
Wang teaches the use of an electrolysis current of between 0 and about 14 amps (Section 2.4 and Fig. 4) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 6, the significance of Wang as applied to Claim 1 is explained above.
Wang teaches a CO/H2 product ratio of 1 (Section 2.2) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (NPL,Fuel Processing Technology, V 161, pp 248-258, 2016) hereafter Wang as applied to Claim 1 and further in view of Braun et al. (US 2014/0272734) hereafter Braun and Little et al. (USP 7,452,406) hereafter Little.
	Considering Claims 7 and 8, the significance of Wang as applied to Claim 1 is explained above.
	Wang discloses that the produced syngas may be utilized in other processes such as a Fischer-Tropsch process (Section 5) however does not discuss a separation process.
	Braun discloses a SOEC process for producing syngas wherein the hydrogen is separated in a pressure swing adsorption process (PSA) [0057].
	Little discloses a PSA system with two columns for separating carbon dioxide (Col. 1, ln 15-18 and Figs.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the PSA system of Braun comprising two or more columns as taught by Little for separating carbon dioxide.  The ordinary skilled artisan is motivated to do so as carbon dioxide is a feed gas and its separation would enable it to be recycled to the be incorporated into the feed gases.
Conclusion
	Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732